August 2, 2021

Honorable James L. Robart
United States Courthouse

700 Stewart Street, Suite 14128
Seattle, WA 98101-9906

Dear Judge Robart,

| write this letter to take full responsibility for my actions. | apologize to the United States, to the
community, to the Court, to my employees, my patients, and my family. By losing my moral compass
and committing this crime, | have severely damaged my reputation, ruined my livelihood, and know that
the consequences of my actions are entirely my fault. And while my attorney has worked hard to detail
the circumstances surrounding the crimes | committed, | want the Court, the government and the
community to know that there was no excuse for my crimes. It was a grave wrongdoing, and | am deeply
ashamed of what | have done.

| apologize to the United States government, the people of the United States, the taxpayers, and all the
small businesses across America. | am deeply sorry for my actions and the impact it had on our country,
on other small businesses and the community.

My conviction has had consequences. The medical board has asked for revocation of my chiropractic
license. | am now a convicted felon. | have severely damaged my reputation. But most significantly, |
have brought shame upon my family and will carry my shame and remorse with me the rest of my life. |
accept these consequences as well as any other that the Court imposes.

There is no one to blame for my wrongful actions or the resultant consequences but myself. | will
respect whatever decisions this Court makes and will cooperate fully with the Court going forward. |
place myself before this Court, in hopes that | may begin to repair the damage | have done and take
steps to regain the trust of this Court, the government and the community.

| know that this will take time, hard work, and my full cooperation. | am willing to do whatever the Court
asks of me. That process starts by me owning up to what | have done without excuses. | apologize to
the Court, to the Government, to the community, to my employees and to my family for the crime |
committed and take full responsibility.

Austin Hsu
